Citation Nr: 1140344	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-42 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than February 3, 2006, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1976 to May 1977.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 RO rating decision that, in pertinent part, assigned an effective date of February 3, 2006, for the award of TDIU benefits.  The Veteran timely appealed for an earlier effective date.

In September 2009, the Board remanded the matter for issuance of a statement of the case.  The RO sent a statement of the case to the Veteran in November 2009.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  In a decision promulgated by the Board in January 1979, service connection for anxiety neurosis and for a back disability was denied.

2.  In November 1980 and in May 1981, the RO declined to reopen the Veteran's claims for service connection for a back disability and for a nervous condition; the Veteran did not submit a notice of disagreement within one year of the notice of each decision. 

3.  On April 13, 1998, VA received the Veteran's petition to reopened claims for service connection for a back disability and for mental instability.
 
4.  There was no claim for increased disability benefits, formal or informal, for service-connected disability or for TDIU benefits filed after May 20, 1981, and before April 13, 1998.

5.  In April 2002, the RO granted service connection and assigned an initial 40 percent disability rating for the Veteran's low back strain; the Veteran expressed satisfaction with the assigned rating, and did not submit a notice of disagreement within one year of the notice of that decision. 

6.  On March 16, 2004, VA received the Veteran's claim for service connection, resulting in a determination of an initial rating for a depressive disorder; resolving all doubt in the Veteran's favor, his service-connected disabilities prevented him from securing or following substantially gainful employment at that time.


CONCLUSION OF LAW

The criteria for an earlier effective date of March 16, 2004, for the award of TDIU benefits are met.  38 U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 3.341, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through an April 2006 letter, the RO notified the Veteran of elements of an award of TDIU benefits, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

In the April 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted in September 2011; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Social Security Administration has advised that the only medical records in their file were copies of VA treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Generally, the effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

The effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2002); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

In this case, a decision of the RO in December 2006 awarded TDIU benefits.  The RO assigned an effective date of February 3, 2006, for the award of TDIU benefits.  This appeal for an earlier effective date followed.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

On his VA Form 9, the Veteran contended that VA knew about his problems of employability in 1978 and in 1996, and which had worsened after 1999.  The Board notes that a decision promulgated by the Board in January 1979 denied service connection for anxiety neurosis and for a back disability.  In November 1980 and in May 1981, the RO declined to reopen the Veteran's claims on the basis that no new and material evidence had been submitted.  Because the Veteran did not appeal the subsequent denials, each of those decisions is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

The Veteran filed to reopen claims for service connection for a back disability and for mental instability on April 13, 1998.  [Parenthetically, it appears that the date of receipt of the Veteran's claims for service connection was misread as "April 13, 1997."]  During the period between May 20, 1981, and the receipt of the Veteran's claims for service connection in April 1998, the evidence reflects no request for compensation benefits related to these disabilities in any filings.  Hence, there is not a single statement of the Veteran, prior to April 13, 1998, that may be reasonably construed as a claim either for an initial or increased disability rating or for TDIU benefits.  38 C.F.R. §§ 3.151(a), 3.155(a).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.

The evidence of record shows VA treatment records were received in October 1981.  However, pursuant to the provisions of 38 C.F.R. § 3.157(b)(1), the submission of such documents cannot constitute a claim for a higher rating, as service connection had not yet been established.  Furthermore, it appears that such records were actually received as a result of a request issued by the RO prior to the May 1981 rating decision; thus, their receipt also cannot be construed as a new claim under the more general provisions of 38 C.F.R. § 3.155, which define a claim as any communication expressing an intent to seek benefits.

For these reasons, the Board concludes that the evidence of record simply does not support a finding of any pending claim, formal or informal, prior to April 13, 1998.

In April 2002, the RO granted service connection and awarded a 40 percent disability rating for the Veteran's low back strain, effective April 13, 1997.  The Veteran expressed satisfaction with the initial rating.  Moreover, on April 2, 2002, the Veteran submitted a statement, requesting that a hearing be cancelled and stating that all issues have been resolved.  Under these circumstances, the April 2002 rating decision is final.  There is no basis for a "freestanding" earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the Court held that where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  Id; see also 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400 (2011).  To date, the Veteran has not alleged CUE in the April 2002 rating decision.

The Board is of the opinion that the Veteran's April 13, 1998, petition to reopen a claim for service connection for an anxiety disorder was withdrawn by the Veteran's April 2002 statement in which the Veteran indicated that all issues were resolved.  Furthermore, the record reflects that the RO again denied the Veteran's claim in November 2002, on the basis that there was no evidence of disability in service, and no evidence that the disability was due to or aggravated by a service-connected disability.  Although a notice of disagreement was filed in December 2002 and a statement of the case was issued in March 2003, no timely substantive appeal was filed.  Although a VA Form 9 was received in March 2004, this was far outside the period of time in which the Veteran had to perfect his appeal.  Hence, the November 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  Again, there was no pending claim, pursuant to which TDIU benefits could be granted.

Thereafter, the correspondence received from the Veteran on March 16, 2004, was accepted as a new claim for service connection for a depressive disorder.  In a September 2004 rating decision, the RO declined to reopen claims for service connection for anxiety neurosis and for a schizoaffective disorder, on the basis that the evidence submitted was not new and material.  However, in December 2005, the RO granted service connection and awarded a 30 percent disability rating for the Veteran's depressive disorder, effective from the date of claim on March 16, 2004.  As a consequence of this decision, the Veteran now had a combined disability rating of 60 percent.  As these disabilities are of common etiology, the Veteran also now met the numerical criteria of 38 C.F.R. § 4.16(a).

Within one year of notification of the December 2005 rating decision, the Veteran submitted a claim for TDIU benefits on February 3, 2006.  However, the determination of whether the Veteran was entitled to TDIU benefits, including the effective date for that award, is "part and parcel" of the determination of the initial rating for the Veteran's service-connected depressive disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  

Since the claim for service connection for a depressive disorder was received in 2004-more than one year following separation from service, as a matter of law, the effective date can be no earlier than the date of receipt of the claim.  38 C.F.R. § 3.400(b).  The same result is reached under the criteria for a claim to reopen, 38 C.F.R. § 3.400(r).  Accordingly, the proper effective date can be no earlier than the date of receipt of the claim for service connection-that is, March 16, 2004.  

A claim for a TDIU, in essence, is a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

In February 2006, the RO granted service connection and awarded a 10 percent disability rating for the Veteran's radiculopathy of the right lower extremity, also effective March 16, 2004.  In December 2006, the RO increased the disability rating for the Veteran's depressive disorder to 50 percent, effective February 3, 2006; and granted service connection and awarded a 10 percent disability rating for the Veteran's degenerative disc disease of the cervical spine, effective March 21, 2006.  

In this case, the RO assigned an effective date of February 3, 2006, for the award of TDIU benefits, predicated on the severity and common etiology of the Veteran's service-connected lumber spine disability (rated as 40 percent disabling for degenerative disc disease, and 10 percent disabling for radiculopathy) and his service-connected depressive disorder (rated as 50 percent disabling).  

A TDIU may be assigned where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities; provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities, one is ratable at 40 percent or more, and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As noted, disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.

The Board notes that the currently assigned 50 percent disability rating for the Veteran's depressive disorder was based, in part, on the report of the August 2006 VA examination.  The examiner assigned a global assessment of functioning (GAF) score of 41, indicative of serious impairment in occupational functioning. The Board notes that, per the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV), a GAF score of 41 does not establish total disability. 

The Veteran reportedly last worked full-time as a bartender in January 2000, and his stated reason for leaving the job was disability.  In August 2005, the Veteran's treating psychiatrist reported that the Veteran was a patient of his for almost five years; and that the Veteran's chronic back pain contributed overall to the Veteran's depression, which led to absenteeism from his job as well as difficulties in handling a job.  The treating psychiatrist opined that the Veteran was chronically and fully disabled.  The report of an August 2006 VA examination includes an opinion that the Veteran was unable to obtain and hold gainful employment due to his service-connected mental disability.

In this case, the Veteran first met the criteria for TDIU benefits on March 16, 2004, which corresponds to the date of receipt of his claim to reopen the previously denied claim of service connection for depression.  As noted above, the Veteran's claim for TDIU is "part and parcel" of the determination for an initial rating for his service-connected depressive disorder.  See, Rice, supra.

Having considered all evidence of record, including that received prior to previous final decisions, the evidence weighs in favor of a finding of unemployability due solely to service-connected disabilities as of the March 16, 2004 date of claim.  This evidence includes the August 2005 statement of his treating psychiatrist indicating that the Veteran was considered fully disabled during the time that he has treated him due to his depressive disorder.  Accordingly, an earlier effective date of March 16, 2004, for the award of TDIU benefits is warranted.

ORDER

An effective date of March 16, 2004, for the award of TDIU benefits is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


